 628DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDistrictNo. 1, Pacific Coast Marine Engineers'BeneficialAssociation,AFL-CIOandCrestTankers, Inc. Case14-CB-612416 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND CRACRAFTOn 24 September 1986 Administrative LawJudge Frank H. Itkin issued the attached decision.The General Counsel and the Charging Partyfiledexceptions and supporting briefs. The Re-spondent filed cross-exceptions, a supporting brief,and an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusionsand to adopt the recommendedOrder. 2ORDERThe recommended Order of the administrativelaw judge is adopted and, the complaint is dis-missed.IThe General Counsel and the Charging Party have excepted to someof the judge's credibility findings The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd188 F 2d 362 (3d Cir 1951) We have carefully examined the record andfind no basis for reversing the findings2In dismissing the 8(b)(1)(B) complaint allegation, we find that theGeneral Counsel has failed to prove that the conclusions about the cor-porate interrelationships in the arbitrator's award were palpably wrong asamatter of law, and therefore repugnant to the Act Consequently, wedefer to the resolution of that issue in arbitration Because we find defer-ral appropriate, independent review of that issue is unwarranted and wedo not rely on the judge's independent finding that Crest Tankers, Inc isan alter ego of Trinidad Corporation Further, in dismissing the8(b)(1)(A) and (2) complaint allegations, we solely rely on the judge's al-ternative rationale that the individuals in issue with respect to these al-leged violations are statutory supervisorsIn light of our agreement that the complaint should be dismissed on thegrounds stated here and in the judge's decision, we find no need to con-sider the alternative grounds for dismissal urged by the Respondent in itscross-exceptionsBradley Kafka, Esq,for the General CounselAngelo ArcadipaneandJosephKolick Jr.,Esqs.,for theRespondent.Thomas Hanna, Esq.,for the Charging Party.DECISIONFRANK H. ITKIN, Administrative Law Judge. CrestTankers, Inc. (Crest) filed an unfair labor practice chargein this proceeding on November 17, 1983, and an amend-ed charge on January 10, 1984. The General Counselissued an unfair labor practice complaint on May 29,1984, and an amended complaint on November 15, 1985.Respondent District No. 1, Pacific Coast Marine Engi-neers'BeneficialAssociation,AFL-CIO (the Union orMEBA), filed an answer and an amended answer, re-spectively, denying, inter alia, that it had engaged in thealleged unfair labor practices Briefly, the General Coun-selclaimed that the Union had violated Section8(b)(1)(A) and (2) of the National Labor Relations Actby initiating and processing arbitration proceedings andby later filing a suit to enforce the arbitrator's awardThe award assertedly had extended the Union's collec-tive-bargaining agreementwithTrinidadCorporation(Trinidad) to "employees" of Crest, thereby interferingwith employee- Section 7 rights. Further, the GeneralCounsel claimed that the Union also had violated Section8(b)(1)(B) of the Act because it had, by the above con-duct, restrained and coerced Crest in the selection of itsrepresentatives for purposes of the adjustment of griev-ancesThe General Counsel, in his posthearing brief,notes that this case presents the question whether thesecond and third assistant engineers aboard Crest vesselsare in fact "employees" under the Act and, further,whether the Board should defer to the outstanding arbi-trationaward.The Union, in response, argues thatCrest's licensed engineers, including its second and thirdassistant engineers, are "supervisors"; that there are nostatutory "employees" or a representational unit involvedin this case, and that the Board should defer to the out-standing arbitration award. The Union also argues thatCrest, as found by the arbitrator, is the alter ego of Trin-idad.Hearings were initially held in this proceeding in StLouis,Missouri, on September 4 and 6, 1984 Thereafter,following an interlocutory appeal, the Board remandedthis proceeding for a hearing de novo. See 274 NLRB1481 (1985). In accordance with this remand, hearingswere subsequently held in St. Louis, Missouri, on April14-17 and in Boston, Massachusetts, on May 9, 1986 Ex-tensive and helpful briefs were filed by all counsel Onthis de novo record, including my observation of the de-meanor of the witnesses, I make the followingFINDINGS OF FACTA. Trinidad, Crest, and Related Business EntitiesFrom January 1981 to the present, Trinidad has been awholly owned subsidiary of Apex Shipping. Apex Ship-ping, in turn, has been a wholly owned subsidiary ofApex Holding. Apex Holding, in turn, has been a whollyowned subsidiary of a partnership known as Apex OilCrest, from the date of its incorporation in October 1982,also has been a wholly owned subsidiary of Apex Hold-ing.Clayton Tankers (Clayton), another business entityinvolved, has also been a wholly owned subsidiary ofApex Holding. All of these entities, as will be discussedfurther, have common boards of directors and officers.(See Jt. Exhs. 1 and 2.)John Ervin, as he testified, was president of Trinidadbefore it was sold to Apex Shipping in January 1981.Ervin then became executive vice president and chief op-287 NLRB No. 65 MARINE ENGINEERS DISTRICT 1 (CREST TANKERS)629erating officer of Trinidad i As of January 1981, Trini-dad operated three 80,000-ton tankers; operated a125,000-ton tanker, owned five T-2 type tankers, had acontractwith the United States Navy or Military SeaLiftCommand for nine ships; had a managementagree-ment with City Service or Grand Bassa covering twoother vessels; and operated one or more additional for-eign flag vessels. Trinidad then belonged to a multiem-ployer bargaining association, Tankers Service Commit-tee, and there was in effect a collective-bargaining agree-ment with MEBA covering its licensed engineers, i e.,chief engineers, first assistant engineers, second assistantengineers, and third assistant engineers In June 1981,Tankers Service Committee renegotiated this agreementwith MEBA, and Trinidad signed the new contract. (SeeG C. Exh. 9.)The 1981 contract between Trinidad and MEBA, likethe earlier agreements, provided, inter alia.PreambleThe parties agree that all of the engineers to whomthisAgreement is applicable are "supervisors"within the meaning of the Labor Management Rela-tionsAct of 1947, as amended.Section 36(a) This Agreement covers all licensedmarine en-gineers employed on U.S. flag ocean-going tankervessels, of whatever type, owned or operated (bothat the present or at any time during the life of thisAgreement) by the Company, or its subsidiary oraffiliate,or by an entity for which the Companyacts as a bargaining agent, and whether operated asan agent orunder a bareboat charter, including ves-sels owned by the Company or its subsidiary or af-filiateand operated by another entity, but not in-cluding a vessel operated on a time charter basis.(b)The term "subsidiary" or "affiliate" shall bedeemed to include any business entity whether cor-porate, partnership, trust or individual which is ef-fectively controlled by or effectively controls theCompany either directly or indirectly.2Ervin testified that he had "participatedin" negotia-tions culminating in the 1981 renewed agreement withMEBA Ervin asserted that, as chief operating officer, he"was responsible for the interpretationand administra-tion" of this agreement. Ervin was asked, "What if anymatters would [the] chief operations officer of Trinidadconsult with Apex Shipping about?" He responded.'Paul Novelly, whose testimony is discussed below, became presidentof Trinidad in January 1981 He was also president of virtually all theentities involved here Later, in October 1983, Thomas Gladders becamepresident of Trinidad and took over Ervin's role as its chief operating of-ficerLater, during February 1986, Gladders terminated his relationshipwith Trinidad and Ervin again became its chief operating officer Novel-ly, in turn, resumed his position as president of Trinidad2This agreement also contains a "preference of employment" sectionpertaining to the-hiring and referral of licensed engineers See sec 1(b),pp 3-7. .. all of my consultations were with Mr Novellywho was president of Trinidad; . they woulddeal with policy decisions regarding the acquisitionof ships, disposal of ships, or major decisions in-volving . funds, funding, budgets, forecasts [and]chartering of the ships.He insisted that there were no consultations with Novel-ly regarding Trinidad's day-to-day operations. However,Ervin acknowledged that during 1981, Novelly "wasaware of the on-going contract discussions and that therewas aterminationof the previous contract"; there were"some discussions. . . generaldiscussions" with Novel-ly, and Ervin was "told to continue to run the Company. . . the way [he] had run it before, and that included[his] participation in thenegotiatinggroup . . ." Ervinadmittedly had proposed "suggested modifications" ofthe above-quoted section 36 provision to the TankersServiceCommittee during the 1981 discussions withMEBA Ervin was not "concerned that by entering intothat contract with the provisionas itnow stands that[he]would be binding Apex Oil and other of its affili-ates " He made no attempt or effort duringnegotiations"to exclude Apex."Ervin elsewhere acknowledged that his "paycheck"does not come from Trinidad and that he is in fact "ontheApex payroll"-"it is apart of the Apex manage-ment."Ervin also acknowledged that he "reports to Mr.Novelly" and, in addition, he is covered by, inter alia,the Apex Oil health insurance plan and pension or profit-sharing plan.As noted, Apex Shipping acquired Trinidad in January1981Crestwas incorporated in October 1982 andbecame a subsidiary of Apex Holding. Thereafter, in1983, Trinidad withdrew from the Tankers Service Com-mittee, asErvin testified, "In order that they could nego-tiate individually."Following the expiration of Trini-dad's contract with MEBAin June1984, the contractwas not renewedErvin next testified that Trinidad, unlike Crest, is nowleftwith the operation of its three 80,000-ton tankerswhich are "primarily used" in the Alaskan oil trade, car-rying crude oil from Valdez to West Coast ports, Hawaiiand thePanama areaHe noted that one vessel, "fromtime to time" carries grain, the remaining two vessels are"exclusively in the Alaskan crude trade." Therefore,these remainingTrinidad vessels do not carry refined oiland have not been used in the Gulf and East Coast oiltrade.However, Ervin acknowledged that during the1981-1984 period,,pefore the Trinidad fleet was thus re-duced in size, it owned five vessels in the 25,000- to27,000-ton range and that Ervin had "negotiated" the ex-clusive charter of these vessels to Apex Oil, the parentpartnership in these proceedings (See Jt Exh. 2.) Ac-cording to Ervin, he "negotiated" these charters orleaseswith Paul Novelly or Thomas Cornwall.3 And,while these Trinidad tankers were under this "exclusive"or "continuous" charter to "Apex Oil, they carried, as9Cornwall is also employedby Apex Oil Histestimony is discussedbelow 630DECISIONSOF THE NATIONALLABOR RELATIONS BOARDErvin recalled, Apex Oil "maybe less than 80/85 percentof the time " Ervin further explained:Q. And based on that knowledge,is itfair to saythat those vessels [the ships later acquired by Crest]are now doing essentially the same work and carry-ing essentially the same products as Trinidad's ves-sels carried when they were on consecutive charter.to Apex?A. I would say yes.Ervin further noted that, when "all of the [Trinidad's]vesselswere thus under consecutive charter agreementsto Apex," their "routes" were "coast wise," "intercosta,"and "on occasion those vessels carried grain also."Ervin then explained the diminution of the Trinidadfleet during the 1981-1984 period. Trinidad had operatedtwo tankers, the Banner and Allegiance, owned byGrand)Bassa, anaffiliateof City Service. These shipsranged from 31,000 to 34,000 tons and were "capable ofcarrying refined products." Trinidad had "a right of firstrefusal to purchase" both ships and on "several occa-sions"was "asked to exercise that right by GrandBassa."On each occasion, Ervin "discussed the matterwithMr. Novelly" and "rejected the offer." Ervin as-serted that the "price which the vessels were lastoffer[ed]was in excess of what I thought they wereworth"-that is, $2 2 to $2.3 million Instead, during late1982 or early 1983, Clayton, a wholly owned subsidiaryof Apex Holding, purchased these vessels at this sameprice and they were to be operated by Crest.4 In addi-tion,Trinidad proceeded to "scrap" its remaining T-2tankers. It also declined in 1984 to renew its contractwith the Military Sea Lift Command. It also ended itsmanagementof a 125,000-ton tanker for an affiliate ofSun Oil in 1983 And, in this manner, Trinidad's fleetwas ultimately reduced to three 80,000-ton tankers.-Noneof the "scrapped" vessels were replaced Novelly madethe "final decision " As for the Military Sea Lift Com-mand work, Novelly assertedly wanted Trinidad "to getout of operating Government tanker vessels "Ervin was questioned at length about the separationmaintained between Trinidad and Crest and other Apexentities.He explained that Trinidad and Crest do not"share" offices, tankers, or spare parts, they do not havecommon equipment, they do not share or have commonemployees or supervision, there is no interchange of per-sonnel;there is no "contact" between their sea-goingpersonnel; he has had no occasion ^ to visit Crest shipsand there is no reason for Crest people to visit Trinidad'svessels; Crest has never performed services for Trinidad;there are no contracts, purchase, or sales agreements be-tween Trinidad and Crest; Trinidad performs its ownport engineering functions and does not work for Crestvessels,Trinidad has its own profit and loss statement;Trinidad does its own billing, has its own bank accounts,has its own payroll, and issues its own W-2 statements,Trinidad obtains or arranges its own canal and entry ordeparture permits andmaintainsitsown Coast Guard°One of these ships was later "scrapped", the remaining vessel contin-ued on in the Crest fleetcertificates; and no Crest personnel or Apex personnelinvolve themselves in the resolution of Trinidad laborgrievances -Finally, Ervin insisted that "the individual incharge of [Trinidad's] operation, under [his] supervisionorMr. Gladders' [see fn. 1, supra] . . was responsiblefor interpretation and administration of collective bar-gaining agreements at Trinidad"; Novelly assertedly hadno "input" in such matters; and Apex had no "input" in"such things as the day-to-day administration of' laborcontracts.Ervin did acknowledge, however, that in 1982, at therequest of Cornwall, whose testimony is discussed below,Trinidad did "survey" three vessels for Crest: Ervin re-called "I believe it was three vessels as [a] prospectivepurchase by an Apex company." Further, Ervin recalledthat BillMcHenry, associated with Trinidad until 1982as port captain, left Trinidad and went "to work forCrest Tankers " In fact, McHenry became the fleet man-ager for Crest. SeeCrestTankers,270 NLRB 47, 48(1984)Dan McLaughlin, formerly with Trinidad aschief engineer, became vice president of engineering forCrest.Thomas Cornwall testified that he is employed byApex Oil as "manager of the charter" and that he is alsoexecutive vice president of Crest He claimed:I'm really the watchdog of Apex Oil inrelatingto Crest Tankers,in relationshipto the budget andthe capitalexpenditures,how the moneymatters are -relating to CrestsHe insisted that he has "absolutely nothing" to do "withnon-monetary labor relations"atCrestElsewhere, hestated."The labor relations part of Crest has absolutelynothing to do with me at all." He recalled how Novellyhad "instructed"him to "start"Crest and he therefore"informedCrest";he acquired three ships for Crestduring 1982; Novelly had "determined"that these threeships "would be purchased by Crest as opposed to one ofthe other Apex entities";Novelly had said:"Mr. Corn-wall, go out and buy these vessels for Crest " Crest, ofcourse, had no funds of its own at the time.Cornwall acknowledged that he later had "signed thecollective bargaining agreement between Crest and theCrest Tanker Officers' Association";that he "probablydid scan over" it (G.C.Exh. 19, dated October 29, 1982);that he also had signed"recent amendments to that col-lective bargaining agreement";that John Collins,the rep-resentativeof boththe Crest Tankermen and Crest Tank-ersOfficers'Association,"probably does" communicateinwriting with him"very often";and that he in fact had"authorized" and signed a telegram to all Crest person-nel (R. Exh 3), stating in part:At the request of Mr. John Collins, we wish toadvise all sea-going personnel that the Crest TankerOfficers'Association's vote regarding the re-ratifi-5Cornwall, the "watchdog" of Apex at Crest, like Ervin, the chief op-erating officer at Trinidad, is on the Apex Oil payroll, and is also cov-ered by the Apex Oil health' insurance plan, life and disability policy, andsavings plan MARINE ENGINEERS DISTRICT I (CREST TANKERS)cation of the 8/15/84 agreement [was], for 38 votes,against 4 votes.It is therefore my pleasure to advise you that ret-roactive from June 1, 1985, the reinstatement oftravel allowance both joining and leaving vesselswill take effectThe Management of Crest Tankers thanks all sea-going personnel for the, continued effort and goodwork and especially loyalty they have shown thisCompany 6Cornwall recalled that during the 1981-1984 period,Trinidad had owned and operated "smaller" "productcarriers" in the 25,000- to 27,000-ton group; that thesevesselswere placed on "consecutive" or "continuouscharter" to Apex Oil; and that these charters were "iden-tical" to 'the 'charters which Cornwall had entered intowith Crest on behalf of Apex Oil Thus, during the Octo-ber 1982 to June 1984 period, "the Crest vessels were oncontinuing consecutive charters toApex"; the Cresttankers "carried or transported Apex oil about 80 to 85percent of the time", "when they [the Crest ships] werenot transporting Apex Oil, they were transporting prod-ucts or commodities for other entities which [Cornwall]designated"; and "there was a time when Apex simulta-neously had charter arrangements with Crest's vesselsand with Trinidad's vessels." At the time, the Trinidadvessels were similarly transporting Apex Oil or commod-ities about 80 percent of the time. Cornwall would makethe "determinations as to which vessel was selected andtransported which cargo." Cornwall agreed that he thusused the available Trinidad and Crest fleets interchange-ably "to the most economical advantage for Apex."7Donald Robertson is the port captain for Crest. Crestowns or operates six vessels. When Robertson first start-ed in late 1982, Crest only had one ship. Robertsonnoted thatWilliamMcHenry is not fleet manager forCrest In that capacity, McHenry is assertedly responsi-ble for the day-to-day administration of Crest's contractswith the Crest Tankers Officers' Association and theCrestTankermen'sAssociation.8McHenry, as noted,was previously associated with Trinidad. Further, DanMcLaughlin is Crest's vice president of engineering. He6Further, Cornwall agreed that he does concern himself with Crest'slabor relations "when it comes to the amount of money to be paid to op-erate the vessels " Thus, for example, the ratification of the 1984 contractwith the Crest Tankers Officers' Association involved "financial matters"because it"involved wages"and benefits,and the contract negotiatingteam therefore "would come to me" to discuss what benefits the Employ-er can "afford "As noted, these "smaller" tankers owned by Trinidad were ultimatelyscrapped and not replaced by Novelly, instead, ships were purchased forCrest, and Cornwall agreed that these new vessels could be operated"more economically by not putting them in the Trinidad fleet whereTrinidad had labor contracts with variousunions "Cornwall also explained that two of Trinidad's remaining three vesselsare now on charter and "are never relet"-the third vessel is carryinggrain to Caracas Cornwall does give "advice" to Trinidad on the drycargo for this third vessel6The Crest Tankers Officers' Association contract (G C Exh 19)covers "all licensed officers" on its vessels The Tankermen's Associationcontract (R Exh 2) coves the "unlicensed personnel "631too was previously associated with Trinidad. RobertsontestifiedQ.Who 'negotiated the collectivebargainingagreementsat Crest, on behalf of Crest?.A.On behalf of Crest? The collectivebargainingagreements were already there when I went there,but any subsequentmeetingswould be McLaughlin,McHenry and myself. And, occasionally Tom Corn-wall would sit in on the meeting.Robertson further testified that Crest's five smallertankers (29,000 to 34,000 tons) are on exclusive chartertoApex Oil. Thus, these vessels exclusively carry oil forApex or products designated by Apex Oil. The largertanker (87,000 tons) transports crude oil or grain. Thefive smaller tankers therefore principally operate in theGulf and Atlantic East Coast ports Crest, on occasion,has also performed services for the Military Sea LiftCommand Robertson further testified that Crest has itsown accounting. office; it does not share tankers, supervi-sors, or employees with Trinidad; it does not share of-fices or equipment with Trinidad, there is no exchange ofservices or visitations between the two entities; there areno contracts or purchase agreements between the twoentities;Crest is responsible for its own billing in its ownaccounting department and has its own bank accountsand handles its own payroll; and Crest hires its own portagents.Robertson insisted that Apex Oil would play norole in the day-to-day administration of its collective-bar-gaining agreements, in hiring personnel or resolvinggrievances or in administering the agreements. Robertsonacknowledged that Apex Oil provides him with a healthinsurance and savings plan.Paul Novelly testified that Apex Oil is a partnership ofNovellyOil 'Company and Goldstein Oil Company.Apex Oil has only one asset, a holding company namedApex Holding. Apex Holding, in turn, has some 50 "sub-sidiaries or affiliates." Novelly is president of'virtually allof the "affiliates " The essentially common boards of di-rectors for these companies are "supposed to meet oncea year . . . but normally we really don't have a meeting. . . we dust have minutes typed up." Novelly is "chiefexecutive officer" of Trinidad, Crest, and Clayton. Eachof these entities has a "chief operations officer" who "re-ports directly" to Novelly. Novelly asserted, "I do notget involved with their normal day-to-day operations"-"if I ever wanted to exercise control, I certainly could."9Novelly acknowledged that he approves the purchaseof ships by the various companies, referring to Trinidad,Crest, and Clayton. He recalled that Trinidad had a"right of first refusal" to buy from Grand Bassa twoships (Allegiance and Banner) which Trinidad was thenoperating.. Novellymade the "decision" that Trinidadshould not purchase the vessels; instead, the vessels werepurchased for Clayton to be operated by Crest. Thefunds for the purchase of these and other vessels to beowned or operated by Crest came from Apex Oil. No-sNovelly noted that presently there are"no financial decisions to bemade for Trinidadthey're on a long term charterthere's noteven decisions to be made " 632DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDvelly admittedly "would have preferred to buy a ship forClayton [or Crest] rather than Trinidad because Clayton,or Crest, operates more reasonably than Trinidad does-economically reasonable," that is, Crest's "wages may beless ..the crewing in less . they don't have towork as much overtime " Thus, Novelly's decision "hasto do with the way themanningisdone under its laborcontracts at the time "Novelly admittedly has the "ultimate authority to vetoor okay collectivebargaining agreementswhich Trinidadmay enter into," and "the same with respect to Crest."Novelly "delegated" to Gladders the "decision" in 1984"not to. renew" the Trinidad collective-bargaining agree-ment with MEBA. Gladders "probably consulted with"Novelly-Novelly "knew what was happening " Earlier,in 1981,Novelly permitted Ervin "to stay in the" Tank-ers Service Committee, a multiemployerbargaining asso-ciationAnd, when Apex Oil had purchased Trinidad inearly 1981, Trinidad's outstanding collective-bargainingagreementwith MEBA was "reviewed"-"we call thatdue diligence." Novelly, referring to the outstanding ar-bitration award which is, the subject of this proceedingand its potential liability of some $7.5 million, viewed thearbitration awardas a "nuisance" and, therefore,it is notcarried as a "contingent liability" by any Apex familycorporation.When asked, "Why not," Novelly testified-. . . why it's not on the books or why our control-ler hasn't felt like he should charge it, I don't know,maybe it's because I overrule him or something likethat . . I don't know. We've never had a conver-sation about it, so don't go jumping to conclusionson that subject . `.. To meit's a nuisance. 10Novelly admittedly "dislikes labor unions" and hasmade these "views" known to his subordinates He hadinstructedhis subordinates, .includingthe "people atCrest,",Iwould prefer it [Crest] to be anon-union ship asopposed to being a union ship or company.Counsel for MEBA citesin hisbrief the recent deci-sioninCrest Tankers,supra, 270 NLRB at 52. As the ad-ministrativelaw judge foundin thatcase,Crest, follow-ing commencementof operationsin late1982, had "pur-chased three ships", William McHenry, who had former-lyworked for Trinidad as port captain, "assumed thetitle of fleet manager" with Crest; andMcHenry asked Andersen [an applicant]whether hewas .amember of the ROU. This constitutes unlaw-ful interrogation under current Board law.WhenAndersen replied affirmatively,McHenry said that10 See also R Exh 11,Tr 709-713, the cited portions of the deposi-tion testimony of A Bryant Foster pertaining to the various entities inthe Apex Oil family Foster was the "chief financial officer and chief ad-ministrative officer of the company[Apex Oil] and its subsidiaries " His"immediate supervisor"was NovellyItwas also stipulated that the Crest employees"are covered by theApex umbrella medical/life insurance and accidential death and dismem-berment policiesthe employees of Crest covered by collective bar-gaining agreements are not covered by the [Apex]savings plan " (Tr660)he could not discuss employment with him becauseof Crest's opposition to "national unions," and An-dersen'smembership in the ROU This statementalsowas violative of Section 8(a)(1).McHenry'sstatementthat Respondent would scrap the vesselsif its employees were represented by national unionswas clearly coercive under established law Finally,McHenry's statement to Tibbs [an applicant] . thatthe Company would not be hiring any union per-sonnel,was also violative of the Act.McHenry'sstatementsevidenceRespondent'sanimus againstthe Radio Officers' Unionas a "na-tional union,"-and tend to show that membership ofAndersen and Tibbs in the Union was a motivatingfactor inRespondent's refusal to hire them.McHenry needed radio officers badly, but did notcall the ROU hiring hall. He was working for acompany with a "different philosophy."WhenTibbsmade anoral application for employment onOctober 19, McHenry said that he could only applyina nonunioncapacitySubsequently,when thewrittenapplicationsfrom both Tibbs and Andersenwere received, McHenry did not even bother to re-spond, because he considered, ROU's request forrecognitionand bargainingto be a "threatening"communication.Insteadof sending employment ap-plication forms to Andersen and Tibbs, McHenryturned the matter over to Respondent's legal staff,pursuant to "higher authority "The Board agreed that Crest had violated Section 8(a)(1)and (3) of the Act by, inter alia, telling an applicant thatemployment could not be discussed with him because hewas a member of a union, Crest would not hire unionpersonnel, and Crest "would scrap its vessels if its em-ployees were represented by a national union"; and, fur-ther,,by discriminatorily refusing to hire applicants be-cause of their union membership. i i11Counsel for the Charging Party offered into evidence the districtcourt's decision and findings in a related proceeding,Crest Tankers v Na-tionalMaritimeUnion(April 4, 1985, C P Exh 4) The district courtmade detailed findings therein on the"alter ego" and "single employer"issues involving the same entities and a different union The court of ap-peals has recently reversed and remanded the district court's determina-tion on the "alter ego" question See CrestTankers vNational MaritimeUnion,796 F 2d 234 (8th Cir 1986) The court of appeals, in its opinion,restated at length the essentially undisputed factsAlthough, as thecourt's decision shows, the cruical facts are not seriously disputed, never-theless, there are credibility resolutions which must be madeThus, counsel for the General Counsel and the Charging Party-rely-ing on testimony of Ervin, Cornwall, Novelly, and Robertson-arguethat "Crest has enjoyed the same independence as Trinidad in conductingits labor relations and other affairs", the "labor relations policies of Crestand Trinidad are separately controlled", and day-to-day labor relationsmatters at Crest and Trinidad are "entirely autonomous" (G C Br 4-5,C P Br 13) I find the assertions by Ervin, Cornwall, Novelly, and Rob-ertson to this effect to be incredible on this record For example, Corn-wall, at one point in his testimony, broadly claimed that, as the "watch-dog of Apex" at Crest, he had "absolutely nothing" to do with "non-monetary labor relations" at Crest Elsewhere, he admitted his extensiveinvolvement in ongoing labor relations at Crest Indeed, Robertson evenplacedCornwall at contract bargaining meetings In like vein, Ervinbroadly asserted that he, and later Gladders, were "responsible" for laborrelations at Trinidad Elsewhere, he acknowledged that in effect he, likeContinued MARINE ENGINEERS DISTRICT 1 (CREST TANKERS)B. The Employer's Second and Third AssistantEngineersThe engine room of a Crest vessel, like the engineroom of a Trinidad vessel, is composed of a chief engi-neer and first assistant, second assistant, and third assist-ant engineers.The engineers are all licensed by theUnited States Coast Guard under Federal law Theengine room of such vessels also contains unlicensed per-sonnel, such as oilers, wipers, and pumpmen In disputehere is the "employee" or "supervisory" status of Crest'ssecond and third assistant engineers. It is conceded, how-ever, that the chief engineer and first assistant engineeraboard Crest vessels are "supervisors" under the Act. Itis also conceded that all licensed engineers (including thesecond and third assistant engineers) aboard Trinidadvessels are "supervisors" under the ActMoreover, inTrinidad Corp.,Cases 14-UC-119 and 120, June 29, 1984(R. Exh. 15), Trinidad had petitioned the Board "to clar-ify the bargaining unit . . . by a determination that thechief engineer, first assistant engineer, second assistantengineer and third assistant engineer on the vessels it op-erates .are supervisors .who should be excludedfrom the collective bargaining unit " Trinidad had peti-tioned for similar relief for its licensed deck officers. TheRegional Director found, as follows.Clarificationof the collective-bargaining units arenot warranted at this time for the following reasons:The Employerisengaged in the world-wide trans-portation of petroleum on the high seas, and oper-ates the S.S.Sohfo Intrepid,S.S.Sohio Resolute,and theS.SGlacierBay for the purpose of trans-porting oil from Alaska to terminals in Seattle,Washington,San Francisco,California;and LongBeach,California.The Employeris signatory to amulti-employercollective-bargainingagreementwith District No 1-PacificCoast District,MEBA(AFL-CIO),covering"licensed engineers on Com-pany-owned U.S flag ocean-going tankers",and insuch agreement the parties agree, "that all of theengineers to whom this Agreement is applicable are"supervisors"within the meaning oftheLaborManagement RelationsAct of1947, as amended."Cornwall, served as Novelly's delegated representative at Trinidad Ervinwas told to remain in the multiemployer bargaining group in 1981 and toget out of it in 1983 He was told what ships he could continue to oper-ateHe "reports to Mr Novelly " And, Trinidad's ships, for a period oftime,were on "exclusive charter" to the Novelly controlled parententityFurther, Robertson, although also insisting that Crest and Trinidadare separate entities, acknowledged that McHenry, formerly with Trini-dad, is not fleet manager for Crest and responsible for the day-to-day ad-ministration of its labor contracts Finally, although Novelly also assertedthat these various entities are independently operated, he too acknowl-edged how he "delegated" operational matters to his subordinates-Ervin, Cornwall, and Gladders-and how he in effect controlled their ac-tivitiesThey consulted with him, he "knew what was happening", andhe even made his antiunion views known to them, including his "people"at Crest, and they implemented these viewsIn short, as discussed below, in resolving the "alter ego" issue raisedhere, I rely principally on the admissions and acknowledgements ofErvin, Cornwall, Novelly, and Robertson, as detailed supra Beyond this,Ifind their testimony to be, at times, flippant,vague,contradictory, in-complete, and evasive They did not, on this full record, impress me ascandid and reliable witnesses633The Employer is also signatory to a multi-em-ployer collective-bargaining agreement with Inter-national Organization of Masters, Mates & Pilots ap-plicable to "licenses deck officers on U S flagocean-going vessels."The investigation disclosed that each of the indi-viduals in the above classifications has the authorityin the interest of the Employer to effectively rec-ommend discipline and discharge of employees, toresponsibly direct them in their work, to adjusttheir grievances and to authorize overtime Further,the individuals in such categories are salaried atrates substantially above those of the employeesthey supervise, and enjoy benefits and accommoda-tions not similarly offered to such employees.In these circumstances, I find that the individualsoccupying the classification of chief engineer, firstassistant engineer, second assistant engineer, thirdassistant engineer, master, chief officer, second offi-cer, and third officer on the S.S. Sohfo Intrepid,S.S. Sohio Resolute, and S.S Glacier Bay are su-pervisors within the meaning of the Act.Counsel for the General Counsel, in the instant case,acknowledges that it still "is the position of GeneralCounsel that" Trinidad's licensed engineers-includingthe second and third assistants-are "supervisors" (Tr.200)Moreover, as will be discussed below, there is es-sentially uncontradicted testimony here that second andthird assistant engineers perform similar duties and havesimilar authority aboard vessels of Trinidad, Crest, andvarious other tanker companies. The pertinent evidenceis summarized below:James McCartin is now a manager for American Presi-dentLinesHe was previously associated with theUnited States Coast Guard as department chief of marinecasualty investigations. He testified that licensed officersaboard the types of tankers involved in this case, as wellasallseamen,must have "documents" or "papers"which, under Federal law, permit them to go to sea Inparticular, the Coast Guard issues licenses to engineeringofficers aboard such vessels. Further, the Coast Guardwill also investigate alleged acts of negligence, incompe-tence, or misconduct aboard such vessels and, followinga hearing, determine whether to suspend or revoke a "li-cense" or seaman's "papers " Although McCartin hasspent no time aboard Crest or Trinidad vessels and hasspent only a limited time at sea, he had initiated, proc-essed, and supervised some 150 to 200 administrativeproceedings involving, inter alia, drunk personnel onwatch, incompetence, assaults, fires, and explosionsMcCartin testified that the Coast Guard maintains aminimum standard of conduct with which its expects allwatch-standing officers (including second and third as-sistant engineers) to comply. i 2 Thus, the engineer onwatch (including second and third assistant engineers) isheld "responsible to direct the activity of [his] watchwhether it be mechanical or people"; there "is clearchain of authority and responsibility"; the officer on12As will be discussed below, the engineers stand two 4-hour watcheseach day 634DECISIONS OF THENATIONALLABOR RELATIONS BOARDwatch is "responsible for his watch and those below himtake his direction and supervision and work assign-ments." An oiler-who stands watch, with a second orthird assistant engineer-would therefore be expected"to obey any commands given by the "second or thirdassistant engineer.And, McCartin has initiated proceed-ings against oilers who refused to obey such commands.These proceedings, McCartin explained, are initiated usu-ally following an investigation of a casualty aboard avessel,where, for ,example, there has beena complete destruction of an engine room by failure-of a 'quarter inch fuel line . . . boiling to death ofthree mean when they pulled a valve . . 'destruc-tion of turbines; [or] failures in human conduct.McCartin also noted that the "shipping articles,"which the crew and master must sign under Federal law,clearly provide that the crew will be "obedient to thelawful commands of their superior officers." A second orthird assistant engineer is such a "superior officer" underCoast Guard "standards of conduct," and an oiler onwatch with a second or third assistant engineer is not ex-pected to exercise "independent judgment" in perform-ing his, duties. It is the watch-standing officer who ischarged with the "overall safe operation of the engineroom"; he may be held responsible for injury or casualtyon his watch; and this "standard of conduct" exists be-causea ship at sea is a dangerous place,. . . it's not a de-bating society . . . there's a clear chain of commandand responsibility.McCartin agreed with the quoted language of an ad-ministrative decision cited to him, to the effect that the"very reason for" a "night" engineer "being aboard shipincludes the general oversight of the engine room ma-chinery and personnel"; he is "the supervisor and has aduty to insure that all personnel are performing their as-signed tasks in a professional manner"; andif gauges, indicators and unlicensed personnel canproperly be relied upon, there would be no necessi-ty for [the] engineer's presence.McCartin concluded that the above statement "repre-sents the standard generally applied." Consequently, inMcCartin's view, a Crest licensed engineer, including asecond and third assistant, responsibly directs the oileron his watch.'John Collins is "adviser" to both the Crest Tanker-men's Association and the Crest Officers' AssociationHe identified Respondent's Exhibit 2 as the original con-tract between Crest and the Tankermen's Association,dated October 29, 1982, covering unlicensed personnel.The contract provides, inter alia, that the employees"agree to comply with all lawful orders of their superiorofficers."Collins agreed that the term "superior officer""refers to the second engineer or the third engineerstanding watch" with an oiler. Collins also identified Re-spondent's Exhibit 10, containing a letter from Collins toCrest Fleet Manager McHenry, stating, inter alia:A question has arisen among several of the officersas to a proposed Company plan to take an existingthird assistant engineer or third mate and have thisindividual on his or her next tour of duty sail in anunlicensed capacity.Frankly, I think this poses many problems. The offi-cermoving back would resent it, and if he latermoved up, his situation with respect to the otherunlicensed personnel might be suspect.Finally, and above all, I do not think it is fair to theindividual hired as a third assistant engineer or thirdmate, unless he is clearly unqualified and needs so-called seasoning in the unlicensed category, to bereduced to sailing in an unlicensed category.And, as one-third mate wrote complaining about theabove rotation proposal,- ". '. it would be difficult tospend one trip giving orders . . . and then spend thenext trip taking orders from these same people or beingon the same level." [ibid.]-Richard Lizott has been a chief engineer with Crestsince early 1983. He explained that the engine roomcrew includes a chief engineer; one first, second, andthird assistant engineers; three oilers; two pumpmen; andone wiper. The officers are licensed. Generally, theyobtain their licenses after attending a certified maritimeacademy and passing the required Coast Guard examina-tions.T he first, second, and third assistant engineers eachstand two 4-hour watches. An unlicensed oiler alsostands watch with the officer. During a watch, the offi-cer and oiler will "each make periodic rounds, checkingtemperatures, pressures, and the operation of the com-plex engine room equipment. Much of Lizott's testimony,and other such witnesses called' by the General Counseland the Charging Party, pertained to the broad range ofauthority vested in the chief and first assistant engineer.They are, as admitted, supervisors. In addition, Lizottfurther testified that there are separate dining rooms forthe licensed and unlicensed personnel; the chief onlyspends about 30 percent of his work day in the engineroom; the chief will confer with watch standing engi-neers about the "work" and "capabilities" of the oilers;and the chiefs evaluation of the oilers will be based inpart on such discussions.Lizott "would except an oiler working" a watch "toobey the commands given by the second assistant engi-neer"; he "would expect a second assistant engineer toreport . . . an instance of disobedience" or insubordina-tion; and a watch-standing engineer can order an intoxi-cated or unfit oiler out of the engine room Lizott alsoacknowledged that a watch-standing officer (including asecond or third assistant engineer) would have authority"to direct the oiler to take whatever action was neces-sary to safeguard the engine room"; "if it is a seriousproblem he had better be calling my office or bedroom";however, before the chief "got there," the engineer onwatch "could direct the oiler" to take certain correctiveaction and the "oiler would be expected to obey." It isthereforewithin the "realm of. responsibility" of thesecond or third assistant engineer to give such orders to MARINE ENGINEERS DISTRICT I (CREST TANKERS)635the oiler. Lizott explained the "responsibility" of suchwatch-standingofficer, as follows:Iwouldn't expect him to go making major alter-ations in the plant without notifying me, such askilling the generators or whatever, unless it was adire situation..Iwould expect him to correct [alow water level.] [I] would expect him to order theoiler to assist ..[and I would] expect him todirect the oiler through the processLizottwas then asked about events or situationsaboard a vessel that would not be regarded as either an"emergency" or "routine," in other wordsinstanceswhich occur with "some regularity" during the watch ofa secondor thirdassistant engineer.Ltzott testified that,in such instances, the engineer also would "generally"have the "authority to direct the oiler to assist him inmaking the necessary repair or adjustment" to the equip-ment and the "oiler would be expected to comply." Thewatch-standing officer "would be held responsible ulti-mately if the oiler took an action that damaged theplant."Moreover, as Lizott noted, the "authority" of asecond or third assistant engineer on watch is not "anydifferent at Gulf," where he previously served, "than itis at Crest "Michael O'Leary previously sailed with Trinidad as asecond and third assistant engineer.His vesselwasscrapped and, in October 1982, he was hired by CrestFleetManager McHenry He served Crest as a first,second, and third assistant engineer. O'Leary testified,without contradiction, that the "duties" of a thirdassist-ant engineer at Trinidad "were the same as the duties areatCrest." O'Leary testified that engineers on watch (in-cluding a second or third assistant) will give "instruc-tions" to the oiler "to adjust . . cooling water . . . toopen a valve . . . to lube an oiler cooler or to . . reseta valve . . different situations like that." The officer onwatch is "primarily responsible" for the "operation ofthe plant " Further, O'Leary noted that the chief engi-neer may ask the second or third assistant "how the oilerisworking out."Mark Amundsen, employed by Crest as a second andthird assistant engineer, testified that on watch he mightinstruct or direct an oiler to "open or reset a valve" andifwe have a bad load of fuel on, you know, a bigpressure differential on the strainers, I would askhim to change [the strainers.]In a "maneuvering situation," Amundsen, as the watch-standing engineer,would determine when the "oilermakes his rounds"-I [the engineer on watch] cannot let him [the oiler]away [from the platform].Further, Amundsen noted, the engineer determines whotakes the first roundAnd, if an "alarm is sent up," theoiler on watch will "run and get" the engineer; the oiler"is not entitled or authorized to take corrective action onhis own", the engineer "would decide what if any cor-rective action had to be taken." The oiler cannot takecorrective action in such a nonroutine situation becausehe "doesn't have the knowledge of the system or theplant that the engineer does."Amundsen further testified that it is the watch-stand-ingengineer's"responsibility""ifsomethinggoeswrong."Thewatch-standingengineer, including asecond or third assistant, is known as the "engineer incharge." Elsewhere, however, Amundsen testified that,in his opinion, a second assistant engineer is not "a supe-rior officer" to an oiler; nevertheless, he could recall nooiler ever disobeying his direction. Amundsen also re-called being asked by the chief engineer, "how is yourman [oiler] doing . . . and I'll give him my input on it."Peter Geissler, formerly an oiler and now a third as-sistant engineer for Crest, claimed that "the oiler knowshis duties and it is not usually necessary for the engineerto give any orders to the oiler unless of course there isan emergency " An example of the type of "order" athirdassistantengineer would give an oiler would be,"to make certain adjustments on different systems" in theengine room Geissler also claimed that, when he was anoiler he "wouldn't call" the directions from engineers onhiswatch "commands"-"they will ask me to do some-thing."He, however,as anoiler never "refused." Fur-ther,Geissler testified:Q.Was one ofyour duties as an oiler while inport to assist in making repairs, as directed while onwatch?A Yes.Q. Andas directed by the engineer in charge ofthe watch?A. Yes. 13Stephen Everett, a first, second, and thirdasssitant en-gineer with Crest, testified that, as a second or third as-sistanton watch, he would instruct the oiler when tochange andclean strainers-he would also instruct theoiler to "vary" or "delete" his "round" because the engi-neer needed the oiler to perform another duty. Everettnoted that, "if anything goes wrong," the oiler "willcome find me." Everett testified, in pertinent part as fol-lows:Q. Is it a fair statement that the watch-standingengineer's duties, whether first assistant, second as-sistant,or third assistant, are to take care of anyproblems that arise during the watch?A. YesQ. And while on watch as a watch-standing engi-neer,whether first, second, or third, he's responsi-ble for the overall safe and efficient operation of theplant, right?A. Correct. I believe that's a fair statement.Q. He's responsible to make sure that the actionsof the oiler contribute to the safe and efficient oper-ation of the plant, right?A. Yes13David Roy, formerly an oiler and now a third assistant engineerwith Crest, similarly testified that an officer on watch willinstruct anoiler to "change oil strainers"and to assist the engineer in making adjust-ments 636DECISIONS OF THE NATIONAL, LABOR RELATIONS BOARDQ.Now, therehave been instances,have therenot,when you have served as a second or third as-sistant engineer and an oiler was performing hisduties and,in your view,he was performing themincorrectly?A. Thathas happened, yes.Q. Youcorrected him,, right?A. Yes.Q. Yousee that as part of your duty?A. Yes.Q. Have oilers ever refused to head your correc-tions?A Never me, personally, no.'QAs a watch engineer, whether as a second orthird, you have authority to vary the oiler's rounds,is that true?A Vary his round? Yes.Q. Telling him not to take a round because youneeded him to do something-else?A. Correct.Q. And it's [up to] the watch-standing engineer,including the second and third watch-standing engi-neer, to decide when an oiler will take his rounds,right,whether on the half hour or on the hour?A. Yes. They can do that if they wantQ.While serving as a second or third assistant onwatch, you've made decisions on the spot that re-pairs needed to be made, right?A. Yes.Q.And in thoseinstances,you've directed thethird to help in repairs, right? The oiler, I'm sorry.A. Repeat that question again.Q. In instances when , you've determined onwatch that repairs have to be made on the spot, youhave directed the oiler to assist you in making thoserepairs, right?A. Yes. You said "third"last timeQ.Have oilers ever refused to assist you inmaking repairs while on watch?A. No; he had not.-Q. And you have directed the oiler through theprocess of making the repair, right; you tell himwhat to do and not to do while repairs are in proc-ess?A. Yes.Q. And that's because the engineer has a greaterunderstanding of the workings of the machineryand how they can translate into problems in theengine room, correct?A. Correct.Q. Have there been instances when you've been asecond or third watch-standing engineer, have therenot, in which neither the chief engineer nor the firstengineer was aboard the vessel?A Yes.Q. And themain engine has been engaged duringthose occasions, has it not?A. Engaged? Yes.Q. The engine is not shut down? During thoseoccasions as a second or third engineer, you're in,total charge of the engine room, right?A That's correct.Q. You have the authority to direct any memberof the engine department to take any action youview as necessary to safeguard the plant, right?A. In such a situation, authority has been givenQ. And I believe those situations happen-havethose situations occurred with some regularity, thatthe chief and the first was off the vessel?A Not with some regularity. It happened fairlyrarely, where it has happened.Q. It happened four to five times during the firstyear you were employed, didn't it?A. No. Are you saying, like, I had to hit mypanic button, as I call it?Q. No, no, no. When you were asecondor thirdengineer on watch and neither the chief nor the firstwas aboard the vessel; that happened at least four tofive times during the first year of employment withCrest, didn't it? I believe the answer was "yes,"right?A. Yes.Q. I believe you testified on direct that therehave been occasions where chief engineers haveasked you whether an oiler was performing well ornot, correct?-A. Yes.Q. There have also bee instances where first as-sistant engineers have asked you how the oiler onduty was performing, right?A. Yes.Q. The first assistant engineer works a complete-ly -separate watch from the second and thirdassist-ant engineer;right?A. Correct.Further, Everett explained that he previously worked forGulf Oil as a third assistant engineer and the duties thereare "identical" to those at Crest.JackMcGinnis testified that he previously sailed forTrinidad during late 1981 or early 1982. McGinnis wasthen a first assistant engineer aboard the Banner, a shipwhich was later purchased by Apex Oil to be operatedby Crest He testified that the Banner is "an old ship"with a variety of problems. He explained that the engi-neer on watch "is expected to know how to respond toany casualty or malfunction with the equipment, anycontingency that might happen [including]flame out inthe boiler, loss of fire, loss of steam pressure . . [and]ruptured tube"; "if this isn't diagnosed quickly enough,you can damage the boilers"; "the engineer on watchknows this and is responsible for it " He noted that theremay be "more than one possible response or reaction tobe taken" to deal with such problems; a variety of con-trolled steps may have to be taken; and the engineer "incharge of the watch" is "responsible." The oiler does notuse his own initiative when such an event takes place.He explained, in pertinent part as follows:If I saw a problem developing, the first thinggoing through your mind when you're standing onwatch, standing watch, is what's happening. Yougenerally don't call the chief engineer and say, "I MARINE ENGINEERS DISTRICT I (CREST TANKERS)637have a problem and I don't know what it is," be-cause that's the first thing he's going to ask you,you say, "I have a problem," he's going to ask you,"What's the nature of the problem?" So you've al-ready ascertained this, and in some cases as we'redescribing now with the boiler,potential casualtyfor the boiler,you would have already taken someaction.Well, if I see a situation developing, it's my re-sponsibility to see that it doesn'tdevelop into acrisis, if I can see it developing,sometimes thingshappen rather rapidly.if I sawa carryoverproblemdeveloping,as an ex-ample, I would beginto slowthe engine down im-mediately at that time,becauseIhave aproblem,and at that point it doesn'treallymatter what theproblemis, I've got to determine now what's caus-ing the carryover.But I'd beginslowing the enginedownbecause I'm doing damagealready.I've been in many situations where there was nottime to call the Chief Engineer. They have what wecall a panic button on the ship where situations de-velop so rapidly with two men in the Engine Roomthat you might call everybody down.Donaly Cyr was employed by Crest between March1983 and December 1984 He sailed as a second andthird assistant engineerHe has also sailed on "MEBAcontract vessels," and there is no "difference" in his "au-thority.as a watch-standing engineer with Crest"and his "authority"as "a watch-standing engineer onMEBA contract vessels " Cyr testified that oilers on hiswatch were not authorized to open or close valves ontheir own initiative-"they'd let me know first." The en-gineer on watch decided whether strainers should bechanged.If fuel oil strainers get "clogged,"the "boilercould go out"if lube oil strainers get "clogged," the"bearings can burn out." The engineer on watch decideswhen to change the strainers depending on the vesseland its schedule Cyr recalled an incident aboard a Crestvessel where the"fire had gone out"and he"instructed"the oiler to assist him The incident took minutes. He didnot contact the chief or first assistant engineer.Had thesituation not been remedied immediately, the ship wouldhave experienced a total"blackout"in about five min-utes.Cyr also testified with respect to a situation arising ona Crest vessel in port,when the chief and first assistantengineer were not on board:Q. Did anything unusual happen,out of the ordi-nary happen during the time the Chief and Firstwere gone from the vessel?A. Okay.What had happened is it was towardsthe end of the cleaning of the tanks, and what theirplans were is once the Chief and the First had re-turned,we were going to shut down the plant andgo on shore power, so fortunately they had theshore power hooked up, and we had one boilerdown for maintenance because we only requiredone boiler while we were in port, and we blew agasket in the steam line, and you're talking about400-pound steam pressure,and we didn't have an-other boiler to light so we were forced to shutdown.So the Second,myself, and one oiler, wephysically shut down the whole Engine Room.Now thisisn't just a matter of pushing a button,this is something that takes two to three hours to bedone properly, a lot of valve turning, et cetera. Andfortunately we had the shore power already hookedup, so once we had everything shut down,we justhad to flip a few switches to get the power onQ. Now whomade the decision in that instanceto shut down the plant?A. Well, it was the Second who was on watch atthe time, and he really had no option..He haddecided that we were going to shut down.Q.Whatsteps areinvolvedin shutting down aplant,and what were the respective roles of the en-gineers and the oiler in that instance?A. Okay. Well, number one, is [sic] you have toshut your fires off and the boiler, naturally, and theimportant thing is to keep water in the boiler be-cause you don't want to overheat the boiler. Sowhat we tried to do, see that we didn'thave muchsteam pressure, which the feed pumps run on steam,iswe filled the boiler as much as we could becausewe were losing steam pressure,and we had to shutthe fires downQ.Didthe oiler assist in that process, did hehave any role in that?A. Yes, wehad him shut a lot of dials on theboilers and staff like that, and then we went downand secured the feed pump. Well, it all happened sofast,we had so much to do that either one, theSecond or myself, we would grab him, say, "Comeon, come help me," and,you know, alot of timeshe had five or six valves in one location to closeand they had to be closed fast,you know,in orderto expedite things. And then along with that youalsohad other, like your generators had to beslowed down, cooled down properlyQ Once the plant was shut down,were the hoursof work for the oilers varied?A. Okay, once we had shut everything down,then there was no need to have a normal, what wecall a watch,because there was really nothing oper-ating except for what we call hotel services, sani-tary pump, drinking water pump, equipment likethat. So what we did is we went ahead and went onwhat we call day work, everybody worked eight tofive, and what we did is worked maintenance onitems that we could not normally work on whenthe plant is on because there's no way to isolate cer-tain parts of the system and you can only do thisduring a shutdown.Q.And who made the decision to change thehours of work from sea watches to day work?A. TheSecond had done it. 638DECISIONS OF THE NATIONALLABOR RELATIONS BOARDQ Do you know whetherhe consultedwith theChief?A The Chiefwasn't on board.14Sidney Vaughn, an oiler with Crest, claimed that hehas turned valves without consulting with the watch-standing engineer about two or three times. He has,however, adjusted valves on many more occasionsduring his 2 years with Crest, as "directed" by the watchengineer 15 David Lusas, as an oiler for Crest, wouldfollow the "decision" of his watch-standing engineer.Lusas explained'The engineer would generally make the decisionand I would follow the decision .he ultimatelyhad to make the decision because he was responsi-ble for the plantLusas never said "no" to the engineer.1614Cyr emphasized that no unlicensed employee aboard a Crest shiphas refused to obey his instructions If such an event took place, hewould "log" the incident or report it to the chief and first assistant-15 Sebastian Koep, a rebuttal witness, has been a marine engineer for40 years aboard MEBA contract ships and with Exxon Koep claimed,inter alia,that "our oilers knew their duties" and therefore watch-stand-ing officers would "rarely" give instructions to oilersKoep elsewhereacknowledged that during his years as a licensed engineer, no unlicensedScrew member has ever refused to obey his order-"I've asked them to dothings" and they "have never refused " Koep did not "really recognizethe phrase" "superior officer"-"it's never been used in my presencean officer is an officer " Later, Koep explained "if an oiler disobeyed in-structions [the third assistant] was to send this oiler to the first or chiefimmediately " Koep noted that he was only on MEBA contract vesselsfrom 1943 to 1948 and that he has not served for Trinidad or Crest Koepalso noted that,he had referred to certain vessesl of Exxon "where thereare no oilers" When asked if Crest has'any vessels without an oiler onwatch, he responded "No, I'don't know anything about Crest "isThe testimony recited in'this section is in large part uncontradictedAnd, I am persuaded that the above detailed and quoted testimony fairlyrepresents the authority and role of second and third assistantengineersaboard Crest vessels There are, however, credibility resolutions whichmust be made McCartm, formerly associated with the Coast Guard's de-partment of marine casualty investigations, credibly testified without con-tradiction that the Coast Guard maintains minimum standards of conductwithwhich it expects all watch-standing engineers to comply Thewatch-engineer, in performing his duties, responsibly directs the oilerCollins credibly agreed that Crest's contract'with its Tankermen's Asso-ciation requires unlicensed personnel to obey the commands of watch-standing officers and this includes, as "superior officers," second andthird assistantsLizott credibly recalled the separate dining facilitiesaboard Crest vessels for licensed and unlicensed personnel, the chiefwould confer with the watch-standing officers about the work and capa-bilities of their oilers, and the watch-standing officer does give orders tothe oiler and the oiler must comply with these orders O'Leary crediblytestifiedwithout contradiction that his duties as a third assistant aboard aTrinidad vessel were "the same as the duties are at Crest " He too relatedthe types of orders given to oilers by a watch-standing officer He wouldbe asked by the chief, "How the oiler is working out?" Amundsen credi-bly related his instructions to oilers and his authority on watch Thewatch-standing engineer is "in charge " Although Amundsen claimedthat, in his view, a second or third is not a "superior officer" over anoiler, the rest of his testimony and this entire record is contrary to thisunderstandingGeissler claimed that he would not, in his view, call direc-tions from certain watch-standing officers "commands", however, therest of his testimony and this entire record contradict his understandingRoy also credibly related that the watch officer would instruct oilers todo certain tasks Everett, a witness called by the Charging Party, testifiedat length about the duties and responsibilities of the watch-engineer Icredit the.quoted testimony of Everett as reasonably relating the broadduties and responsibilities of the watch-engineerMcGinnis credibly relat-ed these same duties and responsibilities aboard theBanner,now a Cresttanker, formerly a Trinidad tanker Cyr credibly testifiedabout the simi-C. The Arbitration AwardOn October 11, 1983, counsel for MEBA served Trini-dad with a grievance and notice of arbitration,claiming,inter alia, violations of cited sections of their 1981-1984collective-bargaining agreement.In particular,the Unionalleged that Apex Oil, Crest,and Clayton are "alteregos" and"subsidiaries"or "affiliates"ofTrinidadwithin the meaning of section 36(a) of the agreement.MEBA therefore sought application of this agreement toall licensed marine engineers aboard ocean-going vesselsowned or operated by Crest or Clayton;payment of lostwages and benefits resulting from the alleged violations;and an order requiring Trinidad"to abide by[its]con-tractualobligations."Copies of this notice were alsoserved on Apex,Crest,and Clayton,"so as to invitethem to attend and participate in the arbitration." Thenext scheduled arbitration"meeting" date for such pro-ceedings was, as stated in the notice, October 19, 1983.(See G.C. Exhs.9 and 10.)The arbitrator selected to hear this grievance wasW. J. Usery Jr On October 17, Trinidad requested fromthe arbitrator"a continuance of the hearing . . until thenext scheduled meeting date . . . or another mutuallyagreeable date."(See R.Exh. 18.)MEBA opposed thisrequest.(See R.Exh. 19.)The arbitrator granted the re-quest.The hearing was then`rescheduled for November9. (SeeG C Exh.11,p. 2.) On November 3, Trinidadrequested a second continuanceMEBA again opposedthis request.(See R.Exhs. 25 and 26.)On November 4,the arbitrator denied the request,notifying the parties' inwriting that"I expect all parties to be present for the ar-bitration hearing scheduled for 10 a.m. 'on Wednesday,November9, 1983, and Thursday,November 10, 1983."(See R.Exh. 27.) As the arbitrator later stated in his de-cision and'award(G C Exh.11,p.2), the October 19hearingwas "rescheduled for November 9", "Duringthis period,the Company sought and was granted a tem-porary restraining order in the Federal District Court onNovember 4 .to prevent the holding of the arbitra-tion hearing";the injunction"order was vacated by atwo-member panel of the United States Court of Appeals. . on November 8"; and the arbitration"hearing tookplace as scheduled on November 9, 1983." See ,'In rePa-cificCoast District,Marine Engineers,723 F.2d 10 (D.C.Cir. 1983)The court of appeals,in vacating the district court'sorder,noted,"We vacated the District Court's order thenext day so as to allow the arbitration to proceed aslar duties and authorities aboard Crest or MEBA "contract vessels " Hetoo credibly related the serious consequences of the failure of a watch-standing officer to give timely and proper orders to the oiler He too cre-dibly related the watch-standing engineer's broad duties and authority inport when the chief and first assistant are not aboard the vessel- Vaughnasserted that he has turned valves as an oiler without consulting with thewatch-standing engineerThe rest of his testimony shows that this al-leged independence is the exception and not the rule Lusas credibly ex-plained how he followed the decisions of the watch-officer Koep, a re-buttalwitness, claimed that "our oilers know their duties" and the offi-cers would "rarely" give instructions to the oilers I was not impressedwith Koep's testimony It was, at times, confusing and contradictory Inany event, Koep's testimony does not significantly alter the mutually cor-roborative testimony of the witnesses detailed above, which I find to bereasonable and credible here- MARINE ENGINEERS DISTRICT 1 (CREST TANKERS)639scheduled "Nevertheless,onNovember 8, Trinidadmade a third request for a continuance,claiming, interalia, that "counsel . . . is required to be in court" "toattend the status conference." (See R. Exh. 29) MEBAagain opposed this request. (See R. Exh 30.) "Leadcounsel" for Trinidad did not appear at the scheduled ar-bitration proceeding the next morning Instead, an associ-ate appearedAfter extended colloquy, the arbitratorruled that this case would proceed as scheduled. Counselfor Trinidad then walked out of the hearing. (See G.C.Exh 20, the transcript before the arbitrator, pp. 1-24)Evidence and testimony were thereafter presented. And,on December 23, 1983, the arbitrator issued his decisionand award. (See G C. Exh. 11 )17The arbitrator determined, on the evidence presented,that "the relationships among the various entities in thiscase represent precisely the kind of structure that muchof section 36 of the agreement was developed to dealwith"; that "Apex Oil is obligated to comply with theterms of the agreement since it effectively controls Trini-dad through Apex Holding and Apex Shipping"; thatApex Holding and Apex Shipping "in the same way . . .are obligated to comply with the agreement"; and that"since Crest and Clayton are effectively controlled byApex Oil through Apex Holding, Crest and Clayton areobligated to comply with the terms of the agreement."Further, the arbitrator determined that the "agreement,as interpreted, is not contrary to" the National LaborRelations Act. He found, on the evidence presented, that"these engineers are allsupervisors who are not coveredby or protected by the" Act. Alternatively, he foundthat "Crest and Clayton arealter egosof Trinidad .. .bound to Trinidad's agreementwith the Union" or "asingle commonemployer." 18The New York Supreme Court confirmed the arbitra-tor's award on November 14, 1984. (See G.C. Exhs. 12and 13.) The Court held:Based on evidence submitted which detailed the re-lationship among the various entities, the Arbitratordetermined thatApex, Crest and Clayton werecommonly controlled by the same entities and indi-vidualswho controlled Trinidad and, therefore,were subsidiaries and affiliates within the meaningArt. 36 . . . . This was within his province and it isnot up to the Court to decide whether it wouldhave done the sameNor does it appear that the Arbitrator's refusal togrant Trinidad's request for a continuance of theNovember 9 arbitration hearing was misconduct.17Trinidad did submit posthearing briefs to the arbitrator See G CExh 1218The arbitrator's award directed Trinidad,inter aha, tocause ApexOil,Crest, and Clayton to execute the agreement, to apply its terms tothe Crest and Claytonengineers,to pay to the Union, for the benefit ofitsmembers,the amount of wages lost until such timeas the engineersinvolved are covered by the agreement, and to pay to the appropriatebenefit plans lost benefit contributions until complianceAs counsel forMEBA notes in his posthearing brief (p 11), the 1981-1984 contract hasexpired and "will not be renewed", consequently, "no MEBA agreementexistswhich could be executed by Crest or extendedto its marine engi-neers "Trinidad had been notified in October'of the arbi-tration and had already received one continuance.Further, the Court stated-The arbitration award is not contrary to federal lawas anunfair labor practice. First, as conceded bythe parties, these engineers are supervisors and arenot covered or protected by the provisions of theNational Labor Relations Act Secondly, althoughthe engineers employed on vessels owned and/oroperated by Crest and Clayton have not exp:cssedtheir desires to be represented by the Union, Crestand Clayton, as alter egos of Trinidad, are bound byTrinidad's agreement with the Union.On January 21, 1984, the Appellate Division of the NewYork Supreme Court affirmed this judgment. A motionto appeal to the court of appeals was denied. (See G.C.Exhs. 14 and 15.)On August 12, 1985, Arbitrator Usery issued his sup-plemental award assessing the exact amount of damages.(See G.C. Exh. 16.) The New York Supreme Court laterdenied Trinidad's petition to vacate and, instead, con-firmed this award. (See G.C. Exhs. 17 and 18.)DiscussionThe General Counsel and the Charging Party contendthat Respondent Union violated Sections 8(b)(1)(A), (B),and (2) of the National Labor Relations Act byutilizingand implementing the grievance-arbitration procedurescontained in the Union's collective-bargainingagreementwith Trinidad. The General Counsel and the ChargingParty assert that Respondent Union, by its use of the ar-bitral process, improperly extended its contract to Crest,and thereby impinged on the Section 7 rights of Crestemployees to select their collective-bargaining represent-ative and the corresponding rights of Crest to select itsown grievance adjustment representatives. On the otherhand, Respondent Union argues that Crest is an "alterego" of Trinidad and, consequently, the Union's attempthere to obtain compliance with its 1981-1984 contractwith Trinidad does not run afoul of the proscriptions oftheNationalLabor Relations Act. Respondent Unionarguesthat Crest was formed and managed for the pur-pose of avoiding Trinidad's collective-bargainingobliga-tions.The Board, inWalter N. Yoder & Sons,270 NLRB 652(1984), enfd. 754 F 2d 531 (4th Cir 1985), stated that acollective-bargaining agreement signed by one of twocorporate entities "would not bind the other if each werea separatecorporation, but would bind the other if bothconstituted a single employer and the employees of bothcompanies constitute a single appropriatebargaining unitor the nonsignatory company is the alter ego of the signatorycompany . ." (emphasis added). For, as the SupremeCourt had observed earlier inHoward Johnson Co. v. De-troitLocal Joint Executive Board,417U.S. 249, 259(1974), "mere technical change[s] in ... structure oridentity" do not relieve an employer from "all the legaland contractual obligations of the predecessor " See alsoNLRB v. Campbell-Harris Electric, Inc.,719 F.2d 292, 640DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD295-296 (8th Cir. 1983);WoodlineMotor Freight, 278NLRB 1141 (1986).-InAdvance Electric,268 NLRB 1001, 1002 (1984), theBoard restated the well-settled legal principles to be ap-plied in determining whether two entities are in fact"alter egos," in part as follows.Although each case must turn on its own facts, wegenerally have foundalter egostatus where the twoenterprises have "substantially identical"manage-ment,business purpose, operation,equipment, cus-tomers, and supervision, as well as ownership.Other factors which must be considered . . . in-clude "whether the purpose behind the creation ofthe alleged alter ego was legitimate or whether, in-stead,itspurposewas to evade responsibilitiesunder the Act "Recently, the United States Court of Appeals for theEighth Circuit applied these principles inCrest Tankersv.NationalMaritimeUnion,796 F.2d 234. Crest andClayton, the same entities involved here, filed a suit forinjunctive and declaratory relief against the NationalMaritime Union in response to theunion'sattempt to,compel the employers to arbitrate under the union's con-tractwith Trinidad. Essentially similar facts were pre-sentedand similar legal issueswere raised The districtcourt found that Crest and Clayton and Trinidad werenot a "singleemployer," "although the District Courttwice said evidence would support either holding." Theunion did not appeal this ruling The union, instead, chal-lenged the district court's determination that the entitiesdo not constitute "alter egos." The court of appeals re-versed and remanded for further proceedings on thequestion of "alterego," inaccordance withitsopinion.The court at 237 explained:In general,only a party to a collectivebargainingagreement is bound by its terms; however, in someinstances,an employer which has not signed a laborcontract may be so closely tied to a signatory em-ployer as to bind them both to the agreement. Twotheories for demonstrating this "high degree of con-sanguinity" . . are relevant here The first is thesingle-employer doctrine .The second . . is the alter ego doctrine. -Although only the "alter ego" theory was raised onappeal, the court at 236 fn 1 noted-We discuss "single employer" and "alter ego" inthis opinion as though they were two separate ideas.In doing so, we adopt the approach of text-writersand digesters, to whose hearts' such neat categoriesare dear.In fact,what is really happening,it seemsto us, is that a number of factors, including anti-union motivation, are being treated as relevant tothe question whether one employer, formally sepa-rate, should be viewed as legally the same as an-otherWhen the requisite degree of anti-union mo-vitation is present, this question is answered "yes,"even though the other factors considered might notsuffice to produce this result.The court of appeals, in discussing the scope of the"alter ego" doctrine, restated and quoted with approvalfrom Court and Board opinions, as follows at 237-238:[T]he factors used to decide whether one employerisanother'salterego-ownership,management,business purpose, operations,customers'and equip-ment-are similar to those used in the single-em-ployeranalysisthe alter ego doctrine generally applies to situationswhere one employer has in some way succeeded an-other,often through a change in the corporatestructure.[a] second distinction is motivational .whetherthe employer acted out of an anti-union sentimentto avoid a labor contract.[t]he focus of the alter ego doctrine . . . is on theexistence of a disguised continuance of a formerbusiness entity or an attempt to avoid the obliga-tions of a collective bargaining agreement, "such asthrough a sham transfer of assets.[n]either the courts nor the . .Labor . . . Boardhave limited the alter ego analysis to those fact pat-ternswhere the original employer has disappearedentirely.[t]heNLRB . . . has applied the alter ego doctrine,when only part of the original employer'sbusinesshas been diverted to a new entity.[n]or havefindingsof alterego status been limitedto situations where all of one part of a company'sbusiness has been diverted to a second entity.The court of appeals, in restating the findings of thedistrict court (offered into evidence here as C.P. Exh. 4),pertinently noted at 236:When Crest began its operations, it purchasedtwo vessels from Getty Oil Co.; the ships were op-erated almost entirely by unlicensed personnel laidoff by Getty who had been represented by theGetty Tankermen's Association. The new Crest em-ployees then formed the Crest Tankerman's Asso-ciation (CTA), which the company recognized asbargaining representative.Shortly thereafter,whenCrest purchased two vessels from Gulf Oil Co., it-did not hire the former Gulf employees, who wererepresentedby the NMU. Crestalsopurchasedfrom Grand Bassa Tankers, Inc., two vessels whichhad been operated under contract by TrinidadTrinidad had the right of first refusal on the vessels,but was told not to buy them by the same Apex of-ficialwho directed their purchase by Crest FormerTrinidad crew members were not offered work byCrest. By the time of trial in November 1983, mostifnot all of the charter shipping once done forApex by Trinidad was being done by Crest. Just MARINE ENGINEERS DISTRICT I (CREST TANKERS)prior to the formations of Crest and Clayton, Trini-dad operated five vessels on charter to Apex Oil; asof the trial, none of those was operating, whileCrest was operating five such vessels for Apex, in-cluding one of the GrandBassatankers formerlyoperated by Trinidad.The court concluded that to "limit the [alter ego] doc-trine's applicability to companies which have shut downentirelywould allow anti-union employers a completeescape from alter ego liability, simply by keeping a smallaspect of the predecessor operation alive." (796 F 2d at238.) The court therefore remanded the proceedings tothe district court to evaluate this issue in accordancewithits opinion.Applying the above-stated principles to the evidenceof record here, as detailedin sectionA, supra, I find andconclude that Crest is the "alterego" of Trinidad and,consequently,MEBA's use of the arbitral process, in anattempt to get Trinidad to comply withitsoutstandingcontractobligations,isnotviolativeofSection8(b)(1)(A), 8(b)(1)(B), or 8(b)(2) of the Act Trinidad is awholly owned subsidiary of Apex Shipping Apex Ship-ping is wholly owned by Apex Holdings Apex Holdingiswholly owned by Apex Oil Crest is wholly owned byApex Holding. Clayton is wholly owned by Apex Hold-ing.All of these entities have common boards of direc-tors and officersNovelly is president of virtually all theentitiesand, as this record shows, directs the operationsof these entities through his designated subordinates.Thus, Cornwall is the executive vice president at Crest.He is on the Apex Oil payroll and his immediate superiorisNovelly. Indeed, Cornwall regarded himself as theApex Oil "watchdog" at Crest. Likewise, Ervin is theexecutive vice president at Trinidad. He too is on theApex Oil payroll and hisimmediatesuperior is NovellyHe also takes his order and directions from NovellyIn October 1982, Apex Oil, under the direction of No-velly, instructed Cornwall to "start" Crest. Novelly said:"Mr Cornwall, go out and buy these vessels for Crest."Crest had no funds Apex Oil provided the money Corn-wall, as the "watchdog" of Apex Oil at Crest, thereafterparticipated in themanagementof Crest's labor relations.Cornwall executed the 1984 Crest collective-bargainingagreement and amendments; he frequently communicatedwith the Crest Tankermen's and Officers'bargaining "ad-viser"; he thanked in writing the Crest personnel for rati-fying the 1984 collective-bargaining agreementwith theAssociation, announced "retroactive" benefits and notedto the personnel the "loyalty they have shown this Com-pany"; and he even sat in on bargaining committee meet-ings.The newly acquired Crest vessels, as Cornwall fur-ther explained, were then placed on "exclusive charter"toApex Oil They would carry oil for Apex about 80percent of the time. Apex Oil, through Cornwall, wouldalso designate what other products these vessels wouldcarry.Trinidad, during the term of its 1981-1984 labor con-tractwithMEBA, owned 25,000- to 27,000-ton tankervessels which were also on "exclusive charter" to ApexOilErvin, on Apex Oil's payroll, negotiated these same"exclusive charters" with Novelly or Cornwall. Under641such a charter or lease, these vessels exclusively trans-ported Apex Oil about 80 percent of the time. Apex Oil,though Cornwall, would designate what other productsthese tankers would carry. Accordingly, both the Trini-dad and Crest medium size tanker fleets were on "exclu-sivecharter" toApex Oil Cornwall would decide"which vessel" would carry "which cargo." He conced-edly utilized the two fleets interchangeably "to the mosteconomical advantage for Apex."In the meantime, Ervin, under the direction of Novel-ly,oversaw the diminution of the Trinidad fleet. Themedium sized tankers were ultimately scrappedOtherships, previously operated by Trinidad, were no longeroperated by this entity. No new ships were purchased.And, although Trinidad had a "right of first refusal" topurchase two ships which it was operating for GrandBassa,Novelly decided that Trinidad would notexercisethis right; instead, these ships were purchased by ApexOil funds for the use of the Crest at the same price. Oneof these ships continues to sail in the Crest fleet. Further,Ervin, under the direction of Novelly, got out of themultiemployer bargaining association. Later, Trinidad re-fused to renew its 1981-1984 contract with MEBA.Ervin admitted that the vessels acquired by Crest "arenow doing essentially the same work and carrying essen-tially the same products as Trinidad's vessels carriedwhen they were on exclusive charter to Apex."Novelly concededly "dislikes labor" unions and he hasmade these views known to his subordinates, includingthe "people" at Crest. And, as the Board has found,Crest FleetManagerMcHenry, who was formerly portcaptain at Trinidad, made clear to job applicants at Crestthat "he could not discuss employment" with them "be-cause of Crest's opposition to national unions"-Crest"would scrap the vessels if its employees were represeii,-ed bynational union."Further,Novelly acknowledgedthat he "preferred to buy a ship for Clayton [or Crest]rather than Trinidad because Clayton, or Crest, operatesmore reasonably . . . the crewingis less. . . they don'thave to work as much overtime." Novelly's determina-tionto purchase ships for Crest instead of for Trinidad,"has to do with the way the manning is done under itslabor contracts at the time." As a consequence, Trinidadisnow left with three vessels, two of which are on "longterm charter" to another company. According to Novel-ly,"there's not even decisions to be made" concerningthese remaining vessels.Ifind and conclude that Crest was formed for the pur-pose of avoiding Trinidad's collective-bargaining obliga-tions;Apex Oil, under the direction of Novelly, thereaf-ter transferred to Crest the same business which Trinidadpreviously performed for its parent corporation; andTrinidad now consists of three large tankers, two ofwhich are on long term charters to another employer.The record, in my view, amply satisfies the critical ele-ments of the "alter ego" theory It is true, as counsel forthe General Counsel and the Charging Party argue, thereare now differences in the Trinidad and Crest operations.These differences, however,are inlarge part the productof the Employer's attempt to evade its contract obliga-tionswith MEBA. 642DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIwould therefore dismiss this complaint for the abovereason. There are, however, alternative reasons for alsodismissing the complaint. The second and third assistantengineers of Crest are "supervisors" and not "employ-ees" under the Act Consequently, there can be no8(b)(1)(A) and 8(b)(2) violations. The remaining issuesconcern contract interpretation and were resolved by thearbitrator. I would defer here to his determination.A "supervisor" is defined in Section 2(11) of the Actas:possess no such authority, we have found them to benonsupervisors." The Board added id.:To be sure, the Board has customarily treated li-censed marine engineers as supervisors, but, in thosecases, itwas clear from the size of the ship andcrew that there were other engine room personnelfor the engineers to supervise. The fact that amarine engineer possesses a Coast Guard licensedoes not alone support a finding of supervisorystatus.any individual having authority, in the interest ofthe employer, to hire, transfer, suspend, lay off,recall, promote, discharge,assign,reward, or disci-pline'other employees, or responsibly to directthem, or to adjust their grievances, or effectively torecommend such action, if in connection with theforegoing the exercise of such authority is not of amerely routine or clerical nature, but requires theuse of independent judgment.Actual existence of true supervisory power is to be dis-tinguished from abstract, theoretical or rule-book author-ity'. It iswell settled that a rank-and-file employee cannotbe transformed into a supervisor merely by investing himor her with a "title and theoretical power to perform oneor more of the enumerated functions."NLRB v. SouthernBleachery & PrintWorks,257 F.2d 235, 239 (4th Cir.1958), cert. denied 359 U.S. 911 (1959). What'is relevantis the actual authority possessed and not the conclusoryassertionsofwitnesses.And while the enumeratedpowers listed 'in Section 2(11) of the Act are to be readin the disjunctive, Section 2(11) also "states the require-ment of independence of judgment in the conjunctivewith what goes before."Poultry Enterprises v.NLRB,261F.2d 798, 802 (5th Cir: 1954). Thus, the individual mustconsistently display true independent judgment perform-ing oneof the functions in Section 2(11) of the Act. Theexistence of some supervisory tasks in a merely "rou-tine," "clerical," "perfunctory," or "sporadic"mannerdoes not elevate a rank-and-file employeeintothe super-visory ranks.NLRB v. Security Guard Service,384 F.2d143, 146-149 (5th Cir. 1967). Nor will the existence of in-dependent judgment alone suffice; for "the decisive ques-tion is whether [the individual involved has] been foundto possess authority to use [his or her] independent judg-ment with 'respect to the exercise [by him or her] ofsome one or more of the specific authorities listed in Sec-tion 2(11) of the Act." SeeNLRB v. Brown & SharpeMfg.Co., 169 F.2d 331, 334 (1st Cir. 1948). In short,"somekinship tomanagement,some empathetic rela-tionshp between employer and employee, must existbefore the latter becomes a supervisor for the former."NLRB v. Security Guard Service,supra, 384 F.2d at 149.Moreover, the Board, inGraham Transportation Co., ,124 NLRB 960, 962 (1959), made clear that, "[i]n deter-miningthe supervisory status ofmarine engineers,whether or not they are licensed, we have always [used]the sametestswhich are applicable in other industries";"where it has been clearly establishedthatmarine engi-neershave the authority expressed in Section 2(11), wehave found them to be supervisors"; "but where theyOf course, as the Board has explained, eachcase 'mustturn on its own facts.The credited evidence of record, detailed in section B,supra, amply establishes that the second and thirdassist-ant engineersaboard Crest's ocean-going tankers, like thesecond and third assistant engineers aboard Trinidad'socean-going tankers, possess and exercise the authorityto use their independent judgment in the responsible di-rection of the unlicensedengineroom personnel Here,too, as the Board has "customarily" found, i 9 the li-censed second and third assistant engineers are "supervi-sors" and not "employees" under the Act.McCartin, formerly chief of the Coast Guard's divisionof marine casualty investigations, credibly testified with-out contradiction that the Coast Guardmaintains and en'-forcesminimumstandards of conduct applicable to suchocean-going vessels; the engineer on watch (whether heisa firstassistant,secondassistant,or third assistant) isheld "responsible to direct the activity of his watch";"those below him take his direction and supervision andwork assignments"; the oiler on watch therefore must"obey any commands given by the second or third assist-ant engineer"; the watch engineer "has the duty to insurethat all personnel are performing their assigned tasks";anda shipat sea is adangerous place .it'snot, a de-bating society . . . there's a clear chain of commandand responsibility.The possible consequences of failing to follow such di-rection or instruction include, inter alia, "complete de-struction of an engine room by failure of a quarter inchfuel line ..;boiling to death of three men whey theypulled a valve . . .; and destruction of turbines " It is thewatch-standing officer who is charged with "the overallsafe operation of the engine room"; he will bear the re-sponsibility for injury or casualty on his watch; andifgauges, indicators and unlicensed personnel canproperly be relied upon, there would be no necessi-ty *for [the] engineer's presence.Consequently, a licensed engineer aboard such a vessel(including second or third assistants) is expected by theCoast Guard to responsibly direct the oilers during theirseparate two 4-hour watches each day.19CfGraham Transportation Co,supra,Hanna Mining Co v District2,MEBA,382U S 181 (1965),Globe Steamship Co,85NLRB 475(1949),Trinidad Corp,Cases 14-UC-119 and 120 (1984), R Exh 15 MARINE ENGINEERS DISTRICT I (CREST TANKERS)643Documentary and credited evidence illustrate and sub-stantiateMcCartin's testimony.Seamen aboard such ves-selsmust sign,under law, shipping articles which-.'obli-gate them to obey the lawful commands of their "superi-or officers."The collective-bargaining agreement be-tween Crest and its Tankermen'sAssociation has similarlanguage. The term "superior officer" clearly refers towatch-standing officers,including second and third as-sistants.Everett, a licensed engineer aboard Crest vessels,agreed that such watch-standing engineers,includingsecond'and third assistants, "take care of any problemsthat arise during thewatch"; theyare "responsible forthe overall safe and efficient operation of the plant";they are "responsible to make sure that the actions of theoiler contribute to the safe and efficient operation of theplant", they "correct"actions of oilers, oilers do' notrefuse such"corrections"; they can"delete" or "vary"the rounds of an oiler;they can determine "that repairshave to be made on the spot" and "direct the oiler toassist";oilersdo not refuse such"directions", they"direct"the oiler "through the process of making therepair";and'the licensed engineer-usually a graduate ofa certifiedmaritime academy-"has a greater under-standing of the workings of the machinery."Everett cre-dibly related that there have been instances when thechief or first assistant have not been aboard the ship inport.The second or third assistant engineer,in such cir-cumstances,aswatch-standingofficer;is "in total chargeof the engine room";he had the"authority to direct anymember of the engine department to take any action [heviews]as necessary to safeguard the plant."Cyr, aCrest engineer,corroborated the above testimo-ny.A watch-standing engineer(first,second,or third)has the authority to direct the oiler on his watch. Oilerswere not generally authorized to open or close valves ontheir own initiative-"they'd let me know first." Thewatch-engineer decides when oil or fuel strainers shouldbe changedA "clogged"fuel strainer can result in theboiler "goingout."A "clogged" lube strainer can resultin bearings burning outCyr furnishedexamples of theexercise of this "authority"and the responsibility of suchdirection.Moreover,Cyr also related in detail how thewatch-absent, directed the oiler in a `.`shut down"to avoid sub-stantial property damage; changed the hours and dutiesof work of unlicensed personnel;and oilers were, ofcourse,expected to obey such directionsFurther,O'Leary, a licensed engineer aboard both Trinidad andCrest vessels,agreed that there is no "difference"in "au-thority."Other credible testimony,recited above, shows thatthere are separate dining rooms for the licensed and unli-censed personnel;the second and third assistant engi-neers are asked by the chief and first about the work oftheir oilers;the chief only spends about 30 percent of hisday in the engine room;the first assistant(admittedly asupervisor)also stands two 4-hour watches each daywith an oiler, a watch-standing engineer can order anunfitor intoxicated oiler out of the engine room, awatch-standing engineer has the authority to direct theoiler in making repairs or adjustments in equipment; awatch-standing engineer may direct oilers to changestrainers,and reset valves; oilers cannot take such "cor-rective'-action" in nonroutine situations"because theydon't have the knowledge of the system or the plant thatthe engineer does", and watch-standing engineers in portdirect oilers in making repairs.McGinnis, previously aboard a Trinidad vessel whichwas later acquiredfor Crest,explained how the engineeron watch"isexpected to know how to respond to anycasualty or malfunction with the equipment,any contin-gency that might happen [including flame out] in theboiler";these situationsmust be"diagnosedquickly";there "may be more than one possible response or reac-tion,to be taken",a variety of controlled steps may berequired,the watch-engineer is "responsible"and expect-ed to start taking such action As McGinnis noted-You generally don't call the chief and say I have aproblem and I don'tknow what it is . . .He'sgoing to ask you, what's the nature of the problem.So you've already ascertained this and in somecases. .you would have already taken someaction. . .some times things happen rather rapidly.On this record,Ifind that the second and third assist-ant engineers are "supervisors."As theBoard explainedinBigRivers Electric Corp.,266 NLRB 380, 382 (1983),when dealing with the analogous duties of"system su-pervisors" at power facilities,System supervisors clearly are required to exer-cise independent judgment in carrying out their re-sponsibilities.They alone are responsible for thedesign of highly technical and complex switchingorders which must handle all possible contingenciesin both emergency and routine matters; and theyalone give the individual instructions directly to theemployees for the execution of those orders.Here, too, the watch-standing engineers responsiblydirect the'oilers and are"supervisors."20Under this alternative rationale,there are no Section 7rights of employees involved and therefore no possibleviolation of Section 8(b)(1)(A) and (2) as alleged.Whatremains is essentially a question of contract interpration.Iwould defer to Arbitrator Ursery's award in resolvingthe remaining issues,underSpielbergMfg.Co.,112NLRB 1080 (1955), andOlinCorp.,268NLRB 573(1984). In short, the arbitrator,in interpreting the lan-guage of the Trinidad agreement,found Crest and otheraffiliates are bound by the terms of this agreement. Asstated, there are no representational or employee unitissues raised here.Cf.Hershey Foods,208NLRB 452(1974). Further, the arbitrator's award,finding Trinidad,Crest, and related entities to be "alter egos," cannot bezo Counsel for the General Counsel and the Charging Party rely onGlobal Marine Development,214 NLRB 192 (1974), enfd 528F 2d 92 (9thCir 1975),andGraham TransportationCo,124 NLRB 960 (1959) Asstated above, each case must rest on its own facts I note thatGlobalin-volved a rather unique type of vessel and engine room aboard theHughes Glomar Explorer I note also thatGrahaminvolved tugs andmotor vessels 644DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDviewed as "palpably wrong " The analysis above and thecourt's"opinion inCrestTankers v.NationalMaritimeUnion,supra,refute this contention of counsel for theGeneral Counsel. In like vein, the court of appeals perti-nently noted that the district court"twice said the evi-dence would support either holding"on the "single em-ployer" issue. Here, too, the arbitrator'sfinding cannotbe viewed as "palpably wrong." In any event,in view ofthe arbitrator's resolution of the'"employee-supervisor"question and "alter ego"question,the alternative"singleemployer"finding by the arbitrator is not criticalAnd,finally, counsel for the General Counsel's remaining con-tention that there was an "ex parte arbitration hearing"because, in effect,the arbitrator would not grant a,fur-ther continuance and Trinidad'scounsel walked out, iswithout substance.This similar contention,advanced byTrinidad, was previously rejected by the New York Su-preme Court. The Appellate Division affirmed this judg-mentIn sum,Ifind and conclude that Trinidad and Crestare "alter egos."Iwould therefore dismiss this com-plaintAlternatively,the second and third assistant engi-neers involved are "supervisors,"not"employees,"beyond the protection of Section 8(b)(1)(A) and (2) ofthe Act Further, I would then defer to the arbitrator'saward on his interpretation of the Trinidad contract anddismiss the remaining 8(b)(1)(B) allegation.CONCLUSIONS OF LAW1.Crestisan employer engaged in commerce as al-leged2The Unionis a labor organization as alleged.3The Unionhas notviolated Section 8(b)(1)(A) and(B) and8(b)(2) of the Actas allegedOn these findingsof fact and conclusions of law andon the entirerecord, I issue the following recommend-ed2iORDERI recommend that the complaint be dismissed in its en-tirety.21 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as providedin Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses